STEWART, Judge.
This original action is a sequel to another proceeding involving the same parties and the same subject matter. For a complete statement of the facts and the holding of this Court in that case reference is made to Swaim v. Reid, Ky., 342 S.W.2d 687.
This Court declined to prohibit the Honorable H. Coilis Reid, Jr., as circuit judge, fror requiring Harry L. Swaim to make the disclosures fully set forth in the first original action. Upon the resumption of the trial out of which this petition and the other one originated (a divorce and alimony action), Harry L. Swaim, when again directed to do so, refused to make the disclosures. The circuit judge, thereupon held him to be in contempt of court, and ordered him arrested and confined in jail until he purged himself “by making the disclosures heretofore required of him.”
As the same contentions that were made in the first original action are renewed in this one, it would serve no good purpose to repeat our views. However, as was mentioned in the first opinion of this Court denying a writ of prohibition, an adequate remedy by appeal then existed, and still exists, whereby any injustice (if any should result), arising out of the circuit court case, may be reviewed and .rectified.
' Wherefore, the writ sought in the proceeding before us is denied.